 


109 HR 3405 RH: Strengthening the Ownership of Private Property Act of 2005
U.S. House of Representatives
2005-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 142 
109th CONGRESS 1st Session 
H. R. 3405 
[Report No. 109–261, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Bonilla (for himself, Ms. Herseth, Mr. Goodlatte, Ms. Waters, Mr. Pombo, Mr. Smith of Texas, Mr. DeFazio, Mr. Otter, Mrs. Drake, Mr. Boyd, Mr. Calvert, Mr. Pearce, Mr. Kucinich, Mr. Duncan, Mr. Thornberry, Mr. Neugebauer, and Mr. McKeon) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Transportation and Infrastructure, Financial Services, Resources, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
October 31, 2005 
Additional sponsors: Mr. Cannon, Mr. Carter, Mr. Goode, Mr. Moran of Kansas, Mrs. Emerson, Mr. Walden of Oregon, Mr. Manzullo, Mr. Boozman, Mr. Bartlett of Maryland, Mrs. Cubin, Mr. Tom Davis of Virginia, Mr. Baker, Mr. Jones of North Carolina, Mr. Hall, Mr. Pitts, Mr. Pence, Mrs. Musgrave, Mr. Shadegg, Mr. Flake, Mr. Wamp, Mr. Lucas, Mr. Scott of Georgia, Mr. Sessions, Mr. McCaul of Texas, Mr. Garrett of New Jersey, Mr. Conaway, Mr. Ross, Mr. Kind, Mr. McIntyre, Mr. Peterson of Minnesota, Mr. Leach, Mr. Wilson of South Carolina, Mr. Lewis of Kentucky, Mr. Bachus, Mr. Kuhl of New York, Mr. Cuellar, Mr. Herger, Mr. Mack, Mr. Doolittle, Mr. McGovern, Ms. Harris, Mr. Ramstad, Mr. Osborne, Mr. Schwarz of Michigan, Mr. Gutknecht, Mr. Hayes, Mr. Salazar, Mr. Chandler, Mr. Gene Green of Texas, Mr. Latham, Mrs. Jo Ann Davis of Virginia, Mr. Gordon, Mr. Jenkins, Mr. Stupak, Mr. Holden, Mr. Etheridge, Mr. Boswell, Ms. Ros-Lehtinen, Mr. Hayworth, Mr. Rangel, Mr. Ford, Mr. Burton of Indiana, Mr. Cantor, Mr. Coble, Mr. Cole of Oklahoma, Mr. Deal of Georgia, Mr. Mario Diaz-Balart of Florida, Mr. Forbes, Mr. Hensarling, Mr. Sam Johnson of Texas, Mr. McCrery, Mr. Norwood, Mr. Rehberg, Mr. Rogers of Michigan, Mr. Ryan of Wisconsin, Mr. Shuster, Mr. Tiahrt, Ms. Jackson-Lee of Texas, Mr. Alexander, Ms. Kilpatrick of Michigan, Mr. Weldon of Florida, Mr. Costa, Mr. Marchant, Mr. Clay, Mr. Edwards, Mrs. Myrick, Mr. Everett, Mr. Lewis of California, Mr. Putnam, Mr. Rogers of Alabama, Mr. Hunter, Mr. Paul, Mr. Barrow, Mr. Kline, Mr. Akin, and Mr. Culberson 
 
 
October 31, 2005 
Reported from the Committee on Agriculture with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
October 31, 2005 
Committees on Transportation and Infrastructure, Financial Services, Resources, and Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on July 22, 2005 
 
A BILL 
To prohibit the provision of Federal economic development assistance for any State or locality that uses the power of eminent domain power to obtain property for private commercial development or that fails to pay relocation costs to persons displaced by use of the power of eminent domain for economic development purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening the Ownership of Private Property Act of 2005 or the STOPP Act of 2005. 
2.Conditions of financial assistance under Federal economic development programs 
(a)Prohibition of assistance 
(1)ProhibitionIf, after the date of the enactment of this Act, an entity using the power of a State engages in any conduct described in subsection (b), no officer or employee of the Federal Government having responsibility over Federal financial assistance under any Federal economic development program shall make such assistance available to the relevant entity during the period described in paragraph (3). 
(2)Entity to which assistance is prohibitedIn this subsection, the term relevant entity means— 
(A)the entity engaging in the conduct described in subsection (b), if that entity is a State or a unit of general local government of a State; and 
(B)the State or unit of general local government that gave authority for the entity to engage in that conduct, in any other case. 
(3)Duration of prohibitionThe period referred to in paragraph (1) is the period that begins on the date the officer or employee of the Federal Government having responsibility over Federal financial assistance under the Federal economic development program determines that the relevant entity has engaged in the conduct described in subsection (b) and ends with the earlier of— 
(A)the day that is two years after the date the period began; or 
(B)the day that the property is returned to the entity from whom the property was taken. 
(b)Conduct resulting in prohibition of assistanceThe conduct described in this subsection is the following: 
(1)Any use of the power of eminent domain to take property from a private entity and transfer the ownership of, or a leasehold interest, in the property (or a portion thereof) to another private entity, except for a transfer— 
(A)for use by a public utility; 
(B)for a road or other right of way or means, open to the public or common carriers, for transportation; 
(C)for an aqueduct, pipeline, or similar use; 
(D)for a prison or hospital; or 
(E)for any use during and in relation to a national emergency or national disaster declared by the President under other law. 
(2)Failure to provide relocation assistance for persons displaced by use of eminent domain for economic developmentFailing to provide, to any person displaced from property by the use of the power of eminent domain for any economic development purpose, relocation assistance under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) in the same manner and to the same extent as relocation assistance would be required under such Act to be provided by a Federal agency that undertakes a program or project that results in displacement of the person. 
3.Private right of actionThe owner of any real property taken by conduct resulting in the prohibition by this Act of assistance may, in a civil action, obtain injunctive and declaratory relief to require the enforcement of that prohibition. 
4.DefinitionsIn this Act: 
(1)Federal economic development programThe term Federal economic development program means any of the following programs: 
(A)Department of Agriculture 
(i)Forest service 
(I)Programs under the National Forest-Dependent Rural Communities Economic Diversification Act of 1990 (7 U.S.C. 6611 et seq.).  
(II)The rural development through forestry program authorized by the Department of the Interior and Related Agencies Appropriations Act, 2006 (Public Law 109–54; 119 Stat. 538), and subsequent appropriations laws. 
(ii)Rural business—cooperative service 
(I)The intermediary relending program under section 1323 of the Food Security Act of 1985 (7 U.S.C. 1932 note). 
(II)The rural business opportunities grant program under section 306(a)(11) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(11)). 
(III)The program for assistance to cooperatives for economic development under the Act of July 2, 1926 (7 U.S.C. 451 et seq.) and subtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.). 
(IV)The rural business enterprise grants program under section 310B(c) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(c)). 
(V)The rural economic development loans and grants program under title III of the Rural Electrification Act of 1936 (7 U.S.C. 930 et seq.). 
(iii)Rural utilities service 
(I)The program for grants, direct loans, and guaranteed loans for water and waste disposal systems for rural communities under paragraphs (1) and (2) of section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)). 
(II)The Rural Utilities Service program for grants and loans to the Denali Commission under section 19(a)(2) of the Rural Electrification Act of 1936 (7 U.S.C. 918a(a)(2)). 
(iv)Rural housing service 
(I)The rural community development initiative pursuant to the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–17) and the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2826). 
(II)The program for loans and grants for essential community facilities under section 306(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1)). 
(v)Farm service agencyThe program for loans to Indian tribes and tribal corporations under the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.). 
(vi)Rural business investment programThe rural business investment program under subtitle H of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009cc et seq.). 
(B)Department of Commerce—Economic development administrationAny program for financial assistance under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.). 
(C)Department of housing and urban development 
(i)The community development block grant programs under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), including the entitlement grants, small cities, special purpose and insular areas grants, States, Indian tribe grants, and loan guarantee programs. 
(ii)The brownfields economic development initiative under section 108(q) of the Housing and Community Development Act of 1974 (42 U.S.C. 5308(q)). 
(iii)The rural housing and economic development program of the Department of Housing and Urban Development pursuant to title II of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3300) and title II of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (Public Law 105–276; 112 Stat. 2475). 
(iv)The Indian housing block grant program under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.). 
(D)Department of the Interior—Bureau of Indian AffairsThe programs for grants, loans, and loan guarantees for Indian economic development of the Office of Economic Development, Bureau of Indian Affairs of the Department of the Interior. 
(E)Department of the TreasuryThe community development financial institutions fund program under subtitle A of title I of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.). 
(F)Appalachian regional commissionAny program for assistance for Appalachian regional development under subtitle IV of title 40, United States Code. 
(G)National credit union administrationThe community development revolving loan fund program for credit unions under the Community Development Credit Union Revolving Loan Fund Transfer Act (42 U.S.C. 9822 note). 
(H)Denali commissionThe Denali Commission program under the Denali Commission Act of 1998 (42 U.S.C. 2131 et seq.). 
(I)Delta regional authorityThe program for Delta regional development under subtitle F of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa et seq.). 
(J)Department of health and human servicesThe discretionary award program relating to local community economic development under section 680 of the Community Services Block Grant Act (42 U.S.C. 9921). 
(2)Federal financial assistanceThe term Federal financial assistance has the meaning given such term in section 101 of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601). 
(3)StateThe term State means any of the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and any other territory or possession of the United States. 
5.SeverabilityIf any provision of this Act, or the application thereof, is held invalid, the validity of the remainder of this Act and the application of such provision to other persons and circumstances shall not be affected thereby.  
 
 
October 31, 2005 
Reported from the Committee on Agriculture with an amendment 
October 31, 2005 
Committees on Transportation and Infrastructure, Financial Services, Resources, and Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
